 



Exhibit 10.1
NATIONAL QUALITY CARE, INC.
SUBSCRIPTION AGREEMENT
National Quality Care, Inc.
9454 Wilshire Blvd., Penthouse 6
Beverly Hills, California 90212
Ladies and Gentlemen:
     1. Subscription.
          1.1 Subscription for Shares; Purchase Price. Subject to the terms and
conditions of this Subscription Agreement (this “Agreement”), the undersigned
hereby subscribes for and agrees to purchase ___ equity units (the “Units”) of
National Quality Care, Inc., a Delaware corporation (the “Company”), at a
purchase price equal to $0.16 per Unit, for a total purchase price of $___ (the
“Purchase Price”). Each Unit shall consist of one share of Common Stock (each, a
“Share”) of the Company and a warrant, in substantially the form of Exhibit A
hereto, to purchase one half of one Share (such warrants collectively, the
“Warrants”).
          1.2 Deliverables. The undersigned is delivering to the Company
herewith: (i) the full amount of the Purchase Price, payable as provided in
Section 1.3 below, and (ii) an executed counterpart signature page to this
Agreement.
          1.3 Payment of Purchase Price. Concurrently with its execution and
delivery of this Agreement, the undersigned is satisfying its obligation to pay
the Purchase Price by delivery of (i) a check or money order, payable to the
order of National Quality Care, Inc., or by wire transfer of immediately
available funds, in the amount of $___, which amount equals not less than one
third of the total Purchase Price, and (ii) a promissory note in an aggregate
principal amount equal to $___ (which amount represents not more than two thirds
of the total Purchase Price), which note shall be in substantially the form of
Exhibit B hereto.
          1.4 Expiration of Offering. The offering will expire on June 22, 2007,
subject to extension by the Board of Directors of the Company.
     2. Acceptance of Subscription. The undersigned acknowledges that the
Company reserves the right, in its sole and absolute discretion, to accept or
reject this subscription, in whole or in part, and that this subscription shall
not be binding unless and until accepted by the Company.

 



--------------------------------------------------------------------------------



 



     3. Representations and Warranties. The Company hereby represents and
warrants to the undersigned as follows:
          3.1 Organization; Good Standing; Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and is duly qualified to do business and in good
standing as a foreign corporation in each state in which the nature of its
business or properties requires such qualification (except where failure to
qualify would not have a material adverse effect on the Company taken as a
whole), with full power and authority, corporate and otherwise, to enter into
and perform this Agreement, and to execute and deliver the various instruments
and documents provided for herein.
          3.2 Authorization. The execution, delivery and performance by the
Company of this Agreement and the making, execution and delivery by the Company
of the instruments contemplated hereby, have been duly authorized by all
necessary corporate action and will not violate any provision of law, court
order or decree, or of the Certificate of Incorporation or Bylaws, or result in
the material breach of, or constitute a default under, or result in the creation
of any material lien, charge or encumbrance upon any property or assets of the
Company pursuant to any agreement or instrument to which it is a party, or by
which it or its property may be bound or affected. This Agreement is a valid and
binding obligation of the Company, enforceable in accordance with its terms
subject to general principles of equity and bankruptcy and other laws affecting
creditors’ rights generally.
          3.3 Valid Issuance. The Units that are being purchased hereunder, when
issued, sold and delivered in accordance with the terms of this Agreement for
the consideration expressed herein, will be duly and validly issued, fully paid
and non-assessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws.
     4. Representations and Warranties. The undersigned hereby represents and
warrants to the Company and its stockholders, jointly and severally, as follows:
          4.1 Purchaser Location. The residence or principal place of business,
as the case may be, of the undersigned set forth below is the true and correct
residence or principal place of business, as the case may be, of the undersigned
and he, she or it has no present intention of becoming a resident or domiciliary
of, or moving its principal place of business to, any other state, country or
jurisdiction.
          4.2. Investment Intent. The Units for which the undersigned hereby
subscribes will be acquired by the undersigned for investment only, for the
undersigned’s own account, and not with a view to, or for sale in connection
with, any distribution of the interests in violation of the Securities Act of
1933, as amended (the “Securities Act”), or any rule or regulation thereunder.
The Units are not being purchased for subdivision or fractionalization thereof
and the undersigned has no contract, undertaking, agreement or arrangement with
any person or entity to sell, hypothecate, pledge, donate or otherwise transfer
(with or without consideration) to any such person or entity any Units for which
the undersigned hereby subscribes. The undersigned has no present plans or
intentions to enter into any such contract, undertaking, agreement or
arrangement.

2



--------------------------------------------------------------------------------



 



          4.3. Relationship; Sophistication. The undersigned either has a
preexisting personal or business relationship with the Company or its officers
or directors or, by reason of his or her business or financial experience or the
business or financial experience of his or her professional advisors who are
unaffiliated with and who are not compensated by the Company, directly or
indirectly, could be reasonably assumed to have the capacity to protect his or
her own interests in connection with the purchase of Units.
          4.4. Available Information. Prior to executing this Agreement, the
undersigned has received, read and understands the Company’s Form 10-KSB for the
fiscal year ended December 31, 2006 (the “Form 10-KSB”), a copy of which has
been previously provided. The undersigned also had made available to him, her or
it all documents requested relating to an investment in the Units and has had
such opportunity as he, she or it deems adequate to obtain from representatives
of the Company such information as is necessary to permit the undersigned to
evaluate the merits and risks of his, her or its investment in the Company.
          4.5 Reliance. The undersigned has not relied upon representations or
other information (whether written or oral) other than as set forth in the Form
10-KSB or other documents provided by the Company under Section 4.4 above.
          4.6 Legal Capacity. The undersigned has the legal capacity to execute,
deliver and perform the undersigned’s obligations pursuant to this Agreement.
     5. Representations as to Accredited Investor Status. The undersigned has
read the definition of “Accredited Investor” from Rule 501 promulgated under the
Securities Act, as set forth below, and certifies that the undersigned is an
“Accredited Investor” by virtue of coming within the category the undersigned
has checked below:

  o   Any bank as defined in section 3(a)(2) of the Act or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in Section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; any employee
benefit plan within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000; or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;     o   Any private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940;     o  
Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed

3



--------------------------------------------------------------------------------



 



      for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;     o   Any director, executive officer, or
general partner of the issuer of the securities being offered or sold, or any
director, executive officer, or general partner of a general partner of that
issuer;     o   Any natural person whose individual net worth, or joint net
worth with that person’s spouse, at the time of his purchase exceeds $1,000,000;
    o   Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;     o   Any trust with total
assets in excess of $5,000,000, not formed for the specific purpose of acquiring
the securities offered, whose purchase is directed by a sophisticated person as
described in Rule 506(b)(2)(ii); or     o   Any entity in which all of the
equity owners are accredited investors.

     6. Entire Agreement; Modification. This Agreement constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
neither this Agreement nor any provisions hereof shall be waived, changed,
discharged or terminated except by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought. This
Agreement supersedes any and all previous proposals, documents, term sheets and
information previously provided to any prospective investor with respect to the
matters referenced herein. No investor should rely upon any information not
expressly provided herein or in the Form 10-KSB in determining whether to
purchase any Units.
     7. Notices. Any notice, demand or other communication which any party may
be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in the United States mail,
registered or certified mail, addressed to: in the case of the Company, National
Quality Care, Inc., 9454 Wilshire Blvd., Penthouse 6, Beverly Hills, California
90212, and in the case of the undersigned, at the address set forth on the
signature page hereof or at such other address as the undersigned shall so
notify the Company pursuant hereto or (b) delivered personally at such address.
     8. Binding Effect. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors, legal representatives
and assigns. If the undersigned is more than one person, the obligations of the
undersigned shall be joint and several and the agreements, representations,
warranties and acknowledgments herein contained shall be deemed to be made by
and be binding upon each such person and his, her or its respective heirs,
executors, administrators, successors, legal representatives and assigns.

4



--------------------------------------------------------------------------------



 



     9. Assignability. The undersigned shall not transfer or assign this
Agreement, or any of the undersigned’s interest herein, and further agrees that
the transfer or assignment of any Units shall be made only in accordance with
the applicable law.
     10. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Subscription
Agreement on the                      day of June, 2007 at             
                             ,                                            .
                    (City)                               (State)

         
Residence or Principal
Place of Business Address:
       
 
       
 
      Subscriber’s Signature
 
       
 
       
 
      Social Security Number
 
       
 
       
 
       
 
       
 
       
 
       
 
      Printed Name
 
       
 
       
 
      ADDITIONAL INVESTOR (if any)
 
       
Residence or Principal
Place of Business Address:
       
 
       
 
      Signature
 
       
 
       
 
      Social Security Number
 
       
 
       
 
       
 
       
 
       
 
       
 
      Printed Name

6



--------------------------------------------------------------------------------



 



ACCEPTANCE OF SUBSCRIPTION
     The Subscription Agreement of the subscriber indicated herein below with
respect to National Quality Care, Inc. is hereby accepted, and such subscriber
is hereby allocated the Units indicated below.
Dated June 22, 2007

            National Quality Care, Inc.
      By:           Robert M. Snukal, CEO             

         
Name of Subscriber:
       
 
 
 
   
 
        Date of Subscription Agreement: June 22, 2007    
 
       
Number of Units:
       
 
 
 
   
 
       
Purchase Price:
       
 
 
 
   

7